Citation Nr: 0930417	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-25 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy, claimed as a prostate disability. 

2.  Entitlement to service connection for erectile 
dysfunction or impotence, claimed as secondary to prostate 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 1962 to 
December 1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, in pertinent part, denied 
entitlement to service connection for a prostate disability 
and erectile dysfunction as a result of a prostate 
disability.

In November 2007, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claims (as reflected in a May 
2009 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Evidence of record does not demonstrate that the 
Veteran's current prostate disability is related to any 
established event, injury, or disease during service.

2.  Evidence of record does not demonstrate that the 
Veteran's current impotence is related to any established 
event, injury, or disease during service, or related to any 
service-connected disability.




CONCLUSIONS OF LAW

A prostate disability was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).

Impotence was not incurred in or aggravated by active 
military service, nor is it proximately due to or the result 
of a service-connected disability. 38 U.S.C.A. §§ 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims in April 2004.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
June 2004 and December 2007.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Subsequently, the claims were 
reviewed and a supplemental statement of the case (SSOC) was 
issued in May 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
December 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
Statements from the Veteran and his representative, service 
treatment records, service personnel records, and VA 
treatment records have been obtained and associated with his 
claims file. 

VA need not conduct an examination with respect to the claims 
for service connection for the prostate disability and 
erectile dysfunction on appeal, as information and evidence 
of record contains sufficient competent medical evidence to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  Although there is 
evidence of current disability or symptoms, there is no 
indication that these claimed disabilities occurred in 
service or may be associated with his service.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Additionally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran claims that his current prostate disability and 
erectile dysfunction are related to or manifested during his 
service.  The Board finds the weight of evidence is against 
the claims. 

Service treatment records including an October 1962 
enlistment examination and December 1968 separation 
examination reports are silent for any prostate disability or 
erectile dysfunction.  Service treatments records contain 
complaints of testicular pain in January 1964.  On objective 
examination, the prostate was found to be within normal 
limits, smooth, and non-tender.  A smear was negative, and a 
January 1964 bacteriology study was conducted to rule out GC 
(gonorrhea) (prostititis).  The findings noted gamma 
streptococcus, streptococcus epidermides - no oxidase 
positive colonies found.  Additional complaints of testicular 
pain were reported in September 1964.  On examination, the 
prostate was found to be smooth, symmetrical and non-tender.

In a March 1998 VA primary care note, the Veteran underwent a 
general physical.  The Veteran reported a 13-year history of 
diabetes mellitus, and impotence for the past two years and 
that he was proscribed medication which was helpful.  Upon 
physical examination, the examiner found the prostate not 
enlarged and referred the Veteran to urology for his erectile 
dysfunction. 

In a March 2000 VA urology note, the Veteran reported 
nocturia every 2 to 3 hours and occasional urge incontinence.  
He denied any dysuria, hematuria, incontinence, chest pain, 
use of street drugs, exercise intolerance, sickle cell, or 
retinitis pigmentosa, and he reported using Viagra in the 
past with good results for his erectile dysfunction.  The 
examiner diagnosed early benign prostatic hypertrophy (BPH). 

In a March 2002 VA urology note, the Veteran presented with 
frequency and urgency urination symptoms improved on Hytrin, 
no dysuria, no gross hematuria, no straining, and occasional 
incomplete emptying.  

In a June 2002 VA urology clinic note, the Veteran was noted 
to have previously presented to the clinic in March 2002 with 
complaints of urinary frequency and urgency with very 
frequent nocturia.  At that time he was started on Hytrin for 
BPH symptoms and now reports he urinated 3 to 4 times a day 
and 3 times with nocturia which does not bother him 
significantly.  The Veteran denied hematuria, dysuria or 
frequency. 

VA treatment records from March 2002 to May 2005 reveal 
ongoing treatment for BPH and erectile dysfunction. 

Service connection for a Prostate Disorder

In this case, active service treatment records show that the 
Veteran had complained of testicular pain in 1965 and 1967.  
However, there is no treatment or diagnosis of a prostate 
condition during active service.  Evidence of a diagnosis of 
a prostate disability is first shown in 2000, more than 
thirty years after separation from active service.  The Board 
also notes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  Significantly, the record also includes no 
competent medical opinion establishing a nexus or medical 
relationship between a current prostate disorder diagnosed 
post-service and events during the Veteran's active service, 
and neither the Veteran nor his representative have 
presented, identified, or alluded to the existence of, any 
such opinion.  Consequently, the Board finds that entitlement 
to service connection for a prostate disorder is not 
warranted.

Service Connection for Erectile Dysfunction

As an initial matter, the Board has considered the Veteran's 
claim for entitlement to service connection for erectile 
dysfunction on a direct basis.  However, as noted above, 
service treatment records do not reveal any findings, 
diagnosis, or treatment of erectile dysfunction during active 
service.  Objective medical findings of erectile dysfunction 
are first shown in 1998, thirty years after the Veteran's 
separation from active service and cannot be presumed to have 
been incurred during service.  The record also does not 
include any competent medical opinion establishing a nexus or 
medical relationship between the Veteran's current erectile 
dysfunction diagnosed post-service and events incurred during 
active service.

The Board will now consider the Veteran's claim for 
entitlement to service connection for an erectile dysfunction 
as secondary to his prostate disability.  As the Veteran's 
prostate disability is not a service-connected disability, 
service connection for erectile dysfunction based on a 
secondary theory is likewise not warranted. 

All Claims

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran advanced in connection with 
the appeal.  The Board does not doubt the sincerity of the 
Veteran's belief that he has a current prostate disability 
and erectile dysfunction as a result of or manifested during 
military service.  However, questions of medical diagnosis 
and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the lay 
assertions as to the etiology of his prostate disability and 
erectile dysfunction have no probative value.

For all the foregoing reasons, the claims for service 
connection for a prostate disability and erectile dysfunction 
must be denied.  In arriving at the decision to deny the 
claims, the Board has considered the applicability of the 
benefit-of-the- doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for a prostate disability 
is denied. 

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to prostate disability, is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


